Case 2:19-cr-00536-CJC Document6 Filed 09/13/19 Pagelofi Page ID #:19

 

 

 

 

 

; is
4 Ca
\ Co
4 Gs
UNITED STATES DISTRICT COURT \ a
CENTRAL DISTRICT OF CALIFORNIA \
UNITED STATES OF AMERICA, CASE NUMBER \
oT ey ATTN A oy & : é f
PLAINTIFF crn OC IQ OOo DRY
VARDGES MARKOSYAN, NOTICE TO COURT OF
_ DEFENDANT(S) RELATED CRIMINAL CASE
(PURSUANT TO GENERAL ORDER 14-03)

 

Plaintiff United States of America hereby informs the Court that the above-entitled

criminal case may be related to United States v. Iren Markosyan, Case No. 2:19-CR-169-CJC,
which:

was previously assigned to the Honorable Cormac J. Carney;

has not been previously assigned.

The above-entitled cases may be related for the following reasons:

x

the cases arise out of the same conspiracy, common scheme, transaction, -
series of transactions or events;

the cases involve one or more defendants in common and would entail

substantial duplication of labor in pretrial, trial or sentencing proceedings if
heard by different judges.

Additional explanation (if any):

Dated: September 12, 2019 Puneet Valen

Plineet V. Kakkdt
Assistant United States Attorney
